Citation Nr: 1019214	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right index 
finger injury.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1980 to July 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2008, the Veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The Board, in pertinent part, remanded the issues on 
appeal for additional development.  The requested development 
has been substantially completed and these matters are 
properly developed for appellate review.

In view of the Veteran's testimony and the evidence of record 
describing an injury during service to the right index 
finger, the Board finds the issue on appeal previously 
addressed as entitlement to service connection for a right 
hand and finger disability is more appropriately addressed as 
characterized on the title page of this decision.  In 
personal hearing testimony and in his report of medical 
history upon VA examination in March 2009, the Veteran 
clearly described the injury for which his claim was based as 
involving an injury to the right index finger.  No additional 
right hand injury, however, was identified.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The residuals of a superficial right index finger injury, 
to include a scar, are shown to be a result of an injury 
during active service.

3.  Tinnitus was not manifest during active service and is 
not shown to have developed as a result of an established 
event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The residuals of a right index finger injury, to include 
a scar, were incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in January 2005, January 2007, and 
October 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  The available 
evidence included service treatment records, post-service 
treatment records, VA examination reports, and the Veteran's 
statements and testimony in support of the claims.  Further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  Although the Veteran's service 
representative asserted that an additional VA examination was 
required to comply with the request of an October 2008 Board 
remand.  The Board finds that the March 2009 VA examiner 
specifically found that it not likely the Veteran's tinnitus 
was related to submarine service.  The Veteran's belief that 
bilateral periodic tinnitus started with changes in pressure 
aboard submarines was clearly noted by the examiner and the 
evidence of record was summarized in the provided report.  
The medical opinions obtained in this case are adequate as 
they are predicated on a substantial review of the record and 
medical findings and consider the Veteran's complaints and 
symptoms.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  The available medical evidence is sufficient 
for an adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claims would not cause any prejudice to 
the appellant.



Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the 
Federal Circuit held that the lay evidence presented by a 
veteran concerning his continuity of symptoms after service 
may generally be considered credible and ultimately 
competent, regardless of a lack of contemporaneous medical 
evidence.  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).



Factual Background and Analysis

Service treatment records include a December 1980 examination 
for submarine duty report which noted scars to the right hand 
and arm.  There was no injury to the right index finger 
noted.  Records show the Veteran was subsequently treated for 
a laceration to the right index finger at the 
metacarpophalangeal joint in September 1986.  The examiner 
noted six sutures were placed.  There was slight ecchymosis 
over the skin flap, but no evidence of infection or 
limitation of motion.  

On VA examination in March 2009 the Veteran reported he 
sustained a cut to the right index finger from a piece of 
broken glass while washing dishes in service.  He stated he 
was seen in an emergency room for a possible artery injury 
and that the bleeder was tied off.  The wound was described 
as superficial and requiring six sutures.  The sutures were 
subsequently removed and there was no follow-up treatment.  
He reported that since then he had experienced 
metacarpophalangeal stiffness in the morning and achiness 
with cold weather.  He complained of pain over the dorsal 
aspect of the knuckle estimated as from two to five on a ten-
point scale with no radiation.  The examiner noted there was 
normal symmetry, dorsally, to the right and left hand with no 
evidence of atrophy.  There was a mobile, nontender three 
centimeter laceration in a mild J fashion extending from the 
metacarpophalangeal joint of the index finger along the ulnar 
side distally for two centimeters and then curving over the 
top of the finger.  The skin to the ulnar side was normal and 
to the radial side where the laceration curved there was a .5 
to .8 centimeter area that was slightly more red.  The area, 
however, blanched as did the rest of the tissue and scar 
itself was mobile and nontender.  There was no sensory 
deficit along the dorsal aspect of the finger.  

There was no evidence of intrinsic tightness with composite 
flexion of the finger.  On repetitive action extension and 
extension the extensor mechanism over the metacarpophalangeal 
joint was symmetrical, bilaterally, with no evidence of any 
defect in the sagittal bands or subluxation or deformity of 
the extensor tendon.  Sensation was intact.  Digital Allen's 
test was normal to the index finger demonstrating a patent 
radial and ulnar digital artery.  There was mild tenderness 
to palpation over the metacarpophalangeal joint, but no 
evidence of adhesion of the subcutaneous tissue to the 
underlying tendon nor any defect to the tendons themselves.  
A radiographic study was normal.  The diagnosis was 
laceration of the superficial skin and subcutaneous tissue 
over the metacarpophalangeal joint of the index finger with 
no underlying mechanical involvement by the record or by 
examination.

Based upon the evidence of record, the Board finds the 
residuals of a superficial right index finger injury, to 
include a scar, are shown to be a result of an injury during 
active service.  The evidence clearly demonstrates that the 
Veteran sustained a right index finger laceration during 
active service and that recent examination revealed residuals 
of that injury including a visible nontender scar.  
Therefore, the Board finds entitlement to service connection 
is warranted.

Tinnitus

Service treatment records show the Veteran complained of left 
ear blockage in January 1981.  A March 1981 report noted mild 
bulging with erythema of the right ear tympanic membrane.  A 
June 1983 audiogram report noted the Veteran had a history of 
tympanic membrane rupture.  The examiner noted physical 
examination of the tympanic membranes revealed bilateral 
scarring.  

In statements and personal hearing testimony in support of 
his claim the Veteran reported that he had experienced 
pressure in the ears during submarine service.  He stated he 
first noticed ringing in the ears during service and that it 
continued intermittently after service.  He stated he did not 
report his tinnitus during service and that he first 
complained of it to a medical care provider in approximately 
2002.  In support of his claim he submitted a copy of a 
medical article describing hearing loss and vertigo as 
symptoms of barotraumas related to sudden air pressure 
changes with deep sea dives.

A March 2009 VA examination report summarized the medical 
evidence of record and the Veteran's reported history of 
periodic tinnitus believed to have started with pressure 
changes during submarine service.  It was noted that after 
service he worked as a machinist from 1991 to 2001 and as an 
employment representative from 2001 to 2004.  He denied any 
recreational noise exposure.  The examiner noted tympanometry 
was within normal limits, bilaterally, but that there was a 
"W" shaped tympanogram for the left ear that was consistent 
with a history of a healed tympanic membrane perforation.  
The acoustic reflexes were present for all conditions and 
there was no abnormal acoustic reflex decay for either ear at 
1,000 Hertz which indicated the middle ear function was 
within normal limits.  The diagnoses included hearing within 
normal limits, middle ear function within normal limits, 
outer cochlear hair cells without damage, and subjective 
bilateral periodic tinnitus.  It was the examiner's opinion 
that it was unlikely that the Veteran's tinnitus was related 
to submarine service based upon the lack of evidence of 
complaint in the military records, the absence of treatment 
following service, and the occupational noise exposure after 
service.

Based upon the evidence of record, the Board finds that 
tinnitus was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.  Although service 
treatment records show the Veteran had a history of bilateral 
tympanic membrane ruptures in service and records show he 
served on a submarine, it was the opinion of the March 2009 
VA examiner that tinnitus was not incurred as a result of 
service.  The examiner considered the Veteran's subjective 
report of having experienced periodic tinnitus, but found the 
absence of complaint in service or treatment soon after 
service and a history of post-service occupational noise 
exposure to be more probative as to etiology.  

The Board finds the opinion of the March 2009 VA examiner to 
be persuasive in the absence of any contrary medical opinion.  
Although the Veteran submitted a medical article describing 
hearing loss and vertigo as symptoms of barotraumas related 
to sudden air pressure changes with deep sea dives, there is 
no indication that tinnitus may also be related to such 
sudden air pressure changes.  The March 2009 examination 
revealed hearing and middle ear function within normal 
limits.  There is no probative evidence demonstrating an 
etiological relationship between tinnitus and submarine 
service or tympanic membrane ruptures.  

The Board also finds the Veteran's first report of tinnitus 
provided many years after his release from active service, 
without other supporting evidence, is of little probative 
weight.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability may be considered evidence against a claim of 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Therefore, the Board finds the claim for entitlement to 
service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a right index finger 
injury is allowed.

Entitlement to service connection for tinnitus is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


